DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07/13/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-7, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hertz (US 8,854,201 hereinafter refer as “Hertz”) in view of Harris et al. (US 2018/0072219 hereinafter refer as “Harris”) and further in view of  Kim (US 5,696,484).
Regarding claim 1, Hertz discloses a light assembly (50, see Fig. 6) for a tailgate (18) of a vehicle, comprising: a housing (tailgate safety light frame 52, see Figs. 5 and 6, Col. 9; lines 5-12) including an exterior surface (the outer surface of safety light 32), the housing pivotally coupled to the tailgate for movement of the housing between a use position (e.g. Fig. 6) and a stowed position (e.g. Fig. 5); and a light source (56) coupled to the housing, in the use position the light source (56, see Fig. 6, Col. 9; lines 5-13) is positioned outside of the tailgate (18, see Fig. 6), and in the stowed position the light source is positioned within the tailgate (see Fig. 5).
Hertz further discloses as shown in Fig. 18 a removable light assembly (401) that include a series of LED's (424, 426, see Fig. 18, Col. 13; lines 10-15) disposed a housing of the removable light assembly (401).
However, Hertz does not explicitly disclose the exterior surface of the housing extends flush with a top surface of the tailgate and the light source is concealed within the tailgate.
Harris teaches a light assembly (130, see Fig. 3) for a tailgate of a vehicle (100, see Fig. 1), comprising: a housing (e.g. upper portion 330 and cap 200, see Fig. 3) including an exterior surface, a diffuser portion (210, see Fig. 3) pivotally coupled to the tailgate for movement of the housing between a use position and a stowed position (i.e. portion 210 may contain a light source (not pictured), see Para. 0015); and a light source coupled to the housing, in the use position the light source is positioned outside of the tailgate, and in the stowed position the exterior surface (e.g. 200) of the housing extends flush with a top surface of the side wall (110) of the vehicle and the light source is concealed within the tailgate (see Figs. 5 and 6).
Kim teaches a light assembly (10, see Figs. 1-3) for a vehicle, comprising: a housing (e.g. lamp door 10) including an exterior surface, the housing pivotally coupled to the vehicle body, a light source (20) is positioned concealed within the vehicle body (see Figs. 1 and 2).
Therefore, in view of Harris, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hertz by forming the housing to have exterior surface thereby the light source can be protected when it is not in use. One would have been motivated to make this combination to protect the light source and improve the appearance of the tailgate.

Regarding claim 4, Hertz further discloses the housing (52) includes an interior wall (e.g. bottom portion of the frame that is facing the tailgate surface) that is positioned within the tailgate when the housing is in the stowed position, and the light source is positioned on the interior wall.

Regarding claim 5, Hertz further discloses comprising: a locking mechanism (e.g. light lock engaging member 810, optionally secured/released see Fig. 24, Col. 16; lines 59-67) configured to move between a locked state and an unlocked state, wherein in the locked state, the locking mechanism (e.g. light lock engaging member 810, optionally secured/released see Fig. 24, Col. 16; lines 59-67) inhibits movement of the housing, and in the unlocked state, the locking mechanism (e.g. light lock engaging member 810, optionally secured/released see Fig. 24, Col. 16; lines 59-67) permits movement of the housing.

Regarding claim 6, Hertz further discloses comprising: a biasing member (e.g. slide mechanism 76, see Fig. 7) coupled to the housing, the biasing member is configured to bias the housing toward the use position (see Col. 9; lines 37-57).

Regarding claim 7, Hertz further discloses comprising: an electronic control unit electrically connected to the light source (see Fig. 4), the electronic control unit activates the light source when the housing is in the use position, and deactivates the light source when the housing is in the stowed position (see Col. 4; col. 8; liens 5-59).

Regarding claim 12, Hertz discloses a light assembly (safety taillight 50/402, see Figs. 6 and 24) for a tailgate of a vehicle, comprising: a housing (tailgate safety light frame 52 and 403, see Figs. 5, 6, and 18, Col. 9; lines 5-12, Col. 12; lines 63-67) pivotally coupled to the tailgate for movement of the housing between a use position (e.g. Fig. 6) and a stowed position (e.g. Fig. 5); a light source (56, 424, 426, see Figs. 6 and 18, Col. 9; lines 5-13) coupled to the housing; and3Application Serial No.: 17/218,995 Docket No.: 22562-6150 / 2020-706a locking mechanism (e.g. light lock engaging member 810, optionally secured/released see Fig. 24, Col. 16; lines 59-67) configured to move between a locked state and an unlocked state, wherein in the locked state, the locking mechanism inhibits movement of the housing, and in the unlocked state, the locking mechanism permits movement of the housing.
However, Hertz does not explicitly disclose in the use position the light source is positioned outside of the tailgate, and in the stowed position the light source is positioned within the tailgate.
Harris teaches a light assembly (130, see Fig. 3) for a tailgate of a vehicle (100, see Fig. 1), comprising: a housing (e.g. upper portion 330 and cap 200, see Fig. 3) including an exterior surface, a diffuser portion (210, see Fig. 3) pivotally coupled to the tailgate for movement of the housing between a use position and a stowed position (i.e. portion 210 may contain a light source (not pictured), see Para. 0015); and a light source coupled to the housing, in the use position the light source is positioned outside of the tailgate, and in the stowed position the exterior surface (e.g. 200) of the housing extends flush with a top surface of the side wall (110) of the vehicle and the light source is concealed within the tailgate (see Figs. 5 and 6).
Kim teaches a light assembly (10, see Figs. 1-3) for a vehicle, comprising: a housing (e.g. lamp door 10) including an exterior surface, the housing pivotally coupled to the vehicle body, a light source (20) is positioned concealed within the vehicle body (see Figs. 1 and 2).
Therefore, in view of Harris, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hertz by forming the housing to have exterior surface thereby the light source can be protected when it is not in use. One would have been motivated to make this combination to protect the light source and improve the appearance of the tailgate.

Regarding claim 15, Hertz further discloses comprising: a biasing member (e.g. slide mechanism 76, see Fig. 7) coupled to the housing, the biasing member is configured to bias the housing toward the use position (see Col. 9; lines 37-57).

Claim 2, 3, 8-10, 13, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hertz (US 8,854,201 hereinafter refer as “Hertz”) in view of Harris et al. (US 2018/0072219 hereinafter refer as “Harris”), Kim (US 5,696,484), and further in view of  Rich (US 4,707,014).
Regarding claims 2, 3, 13, and 14, Hertz further discloses comprising a pivot mechanism (light hinge 54, see Fig. 5, Col. 9; lines 25-31) and light lock engaging member (810, see Fig. 24) and a moveable locking member (812) including a pin that is inserted through an opening formed through the light lock engaging member (810), thus retaining the primary angle viewing safety taillight (402) within the safety light assembly receptacle (450 see Fig. 24, Col. 16; lines 57-67).
However, Hertz does not explicitly disclose there is a pivot shaft extending through the housing and the tailgate, wherein the housing pivots about the pivot shaft; further comprising: an input, wherein the housing pivots about the pivot shaft between the use position and the stowed position upon actuation of the input.
Rich teaches a housing (roof spoiler 30, see Figs. 1, 7) including concealable lamps (44) or lights (26, see Fig. 1); wherein the lamps (44, see Fig. 7) are attached to the roof spoiler and including a pivot shaft (100, 102, see Figs. 3 and 5) extending through a housing, wherein the housing pivots about the pivot shaft (see Figs. 4 and 5); further comprising: an input, (e.g. motor and speed reducer, 80 and 84) wherein the housing pivots about the pivot shaft between the use position and the stowed position upon actuation of the input (see Col. 4; lines 41-67 and Col. 5; lines 1-7).
Regarding including a pivot shaft, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify by including pivot shaft for effectively rotate the light source in use position or stowed position, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, pivot shaft would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claims 8-10 and 17-18, the teachings of Hertz have been discussed above.
However, Hertz does not explicitly disclose the pivot mechanism further comprises: a pivot gear coupled to the pivot shaft; and a damping gear in contact with the pivot gear, the damping gear is configured to dampen the movement of the housing; further comprising: an actuator coupled to the pivot gear, the actuator is configured to actuate the pivot gear to pivot the housing between the stowed position and the use position; electronic control unit is electrically connected to the actuator, and the electronic control unit is configured to operate the actuator.
Rich further teaches disclose the pivot mechanism further comprises: a pivot gear (110 and 112, see Figs. 6 and 7) coupled to the pivot shaft (100 and 102); and a damping gear (e.g. 110/112) in contact with the pivot gear, the damping gear is configured to dampen the movement of the housing; further comprising: an actuator (e.g. motor includes a manual adjustment knob 86, see Figs. 2 and 3) coupled to the pivot gear, the actuator is configured to actuate the pivot gear to pivot the housing between the stowed position and the use position (i.e. “motor and speed reducer, 80 and 84, are operably connected to the bracket assembly 62 and lamps 44 by a shaft 100”); electronic control unit (the motor is electric motor 80) is electrically connected to the actuator, and the electronic control unit is configured to operate the actuator (see Col. 4; lines 41-67 and Col. 5; lines 1-7).
Therefore in view of Rich, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify by including pivot shaft, gear, and an actuator as claimed for effectively rotate the light source in use position or stowed position, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, pivot shaft withy gear would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 16, Hertz further discloses comprising: an electronic control unit electrically connected to the light source (see Fig. 4), the electronic control unit activates the light source when the housing is in the use position, and deactivates the light source when the housing is in the stowed position (see Col. 4; col. 8; liens 5-59).

Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered and have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim (US 5,696,484).


Allowable Subject Matter
Claim 20 is allowed.
Claims 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken as a whole does not show nor suggest a sensor electrically connected to the electronic control unit, the electronic control unit is configured to determine whether the vehicle is moving in a rearward direction based on an output from the sensor, and the electronic control unit operates the actuator to pivot the housing to the use position in response to the electronic control unit determining that the vehicle is moving in the rearward direction, as recited in claim 11, 19, and 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875